 



EXHIBIT 10.03

AMENDMENT NO. 1 TO
RECEIVABLES PURCHASE AGREEMENT

          This Amendment No. 1 to Receivables Purchase Agreement (this
“Amendment”) is entered into as of June 20, 2003, among Comdata Funding
Corporation, a Delaware corporation (“Seller”), Comdata Network, Inc., a
Maryland corporation (the “Servicer”) (the Servicer together with Seller, the
“Seller Parties” and each a “Seller Party”), each Financial Institution party
hereto (the “Financial Institutions”), Jupiter Securitization Corporation
(“Jupiter”) and Bank One, NA (Main Office Chicago), as agent for the Purchasers
(the “Agent”).

RECITALS

          Each of the parties hereto entered into that certain Receivables
Purchase Agreement, dated as of June 24, 2002 (the “Purchase Agreement”).

          Each Seller Party has requested that the Agent and Jupiter amend
certain provisions of the Purchase Agreement, all as more fully described
herein.

          Subject to the terms and conditions hereof, each of the parties hereto
now desires to amend the Purchase Agreement as particularly described herein.

AGREEMENT

          NOW, THEREFORE, in consideration of the premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

          Section 1. Definitions Used Herein. Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings set forth for
such terms in the Purchase Agreement.

          Section 2. Amendments. Subject to the terms and conditions set forth
herein, the Purchase Agreement is hereby amended as follows:

AMENDMENT NO. 1 TO
RECEIVABLES PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



               (a) The phrase “If after the date hereof, any Funding Source
shall be charged any fee, expense or increased cost on account of the adoption
of any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency (a ‘Regulatory Change’)” at the beginning of the first sentence of
Section 10.2 of the Purchase Agreement is hereby amended and restated in its
entirety to read as follows:

If after the date hereof, any Funding Source shall be charged any fee, expense
or increased cost on account of the adoption of any applicable law, rule or
regulation (including any applicable law, rule or regulation regarding capital
adequacy), any accounting principles or any change in any of the foregoing, or
any change in the interpretation or administration thereof by the Financial
Accounting Standards Board (“FASB”), any governmental authority, any central
bank or any comparable agency charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) of any such authority or agency

               (b) Section 10.2 of the Purchase Agreement is hereby amended by
adding the following new sentence to the end of such section:

For the avoidance of doubt, if the issuance of FASB Interpretation No. 46, or
any other change in accounting standards or the issuance of any other
pronouncement, release or interpretation, causes or requires the consolidation
of all or a portion of the assets and liabilities of Company or Seller with the
assets and liabilities of the Agent, any Financial Institution or any other
Funding Source, such event shall constitute a circumstance on which such Funding
Source may base a claim for reimbursement under this Section 10.2.

               (c) Section 14.5(a) of the Purchase Agreement is hereby amended
by adding the following new sentence to the end of such section:

AMENDMENT NO. 1 TO
RECEIVABLES PURCHASE AGREEMENT

2



--------------------------------------------------------------------------------



 



Anything herein to the contrary notwithstanding, each Seller Party, each
Purchaser, the Agent, each Funding Source, each Indemnified Party and any
Affiliate, successor or assign of any of the foregoing (and each employee,
representative or other agent of any of the foregoing) may disclose to any and
all Persons, without limitation of any kind, the “tax treatment” and “tax
structure” (in each case, within the meaning of U.S. Treasury Regulation
§1.6011-4) of the transactions contemplated herein and all materials of any kind
(including opinions or other tax analyses) that are or have been provided to any
of the foregoing relating to such tax treatment or tax structure, and it is
hereby confirmed that each of the foregoing have been so authorized since the
commencement of discussions regarding the transactions.

               (d) Exhibit I to the Purchase Agreement is hereby amended by
amending and restating, in its entirety, the definition of “Liquidity
Termination Date” to read as follows:

          “Liquidity Termination Date” means June 17, 2004.

               (e) Exhibit I to the Purchase Agreement is hereby amended by
deleting the definition of “Regulatory Change” from such exhibit.

          Section 3. Conditions to Effectiveness of this Amendment. This
Amendment shall become effective as of the date hereof, upon the satisfaction of
the conditions precedent that:

               (a) Amendment. The Agent shall have received, on or before the
date hereof, executed counterparts of this Amendment, duly executed by each of
the parties hereto.

               (b) Representations and Warranties. As of the date hereof, both
before and after giving effect to this Amendment, all of the representations and
warranties contained in the Purchase Agreement and in each other Transaction
Document shall be true and correct as though made on and as of the date hereof
(and by its execution hereof, each of Seller and the Servicer shall be deemed to
have represented and warranted such).

AMENDMENT NO. 1 TO
RECEIVABLES PURCHASE AGREEMENT

3



--------------------------------------------------------------------------------



 



               (c) No Amortization Event. As of the date hereof, both before and
after giving effect to this Amendment, no Amortization Event or Potential
Amortization Event shall have occurred and be continuing (and by its execution
hereof, each of Seller and the Servicer shall be deemed to have represented and
warranted such).

          Section 4. Miscellaneous.

               (a) Effect; Ratification. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of the Purchase
Agreement or of any other instrument or agreement referred to therein or
(ii) prejudice any right or remedy which any Purchaser or the Agent may now have
or may have in the future under or in connection with the Purchase Agreement as
amended hereby or any other instrument or agreement referred to therein. Each
reference in the Purchase Agreement to “this Agreement,” “herein,” “hereof” and
words of like import and each reference in the other Transaction Documents to
the Purchase Agreement or to the “Receivables Purchase Agreement” or to the
“Purchase Agreement” shall mean the Purchase Agreement as amended hereby. This
Amendment shall be construed in connection with and as part of the Purchase
Agreement and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

               (b) Transaction Documents. This Amendment is a Transaction
Document executed pursuant to the Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

               (c) Costs, Fees and Expenses. Seller agrees to reimburse the
Agent and each Purchaser on demand for all costs, fees and expenses (including,
without limitation, the reasonable fees and expenses of counsels to the Agent
and each Purchaser) incurred in connection with the preparation, execution and
delivery of this Amendment.

               (d) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.

AMENDMENT NO. 1 TO
RECEIVABLES PURCHASE AGREEMENT

4



--------------------------------------------------------------------------------



 



               (e) Severability. Any provision contained in this Amendment that
is held to be inoperative, unenforceable or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable or invalid without
affecting the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.

               (f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

               (g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

(Signature Page Follows)

AMENDMENT NO. 1 TO
RECEIVABLES PURCHASE AGREEMENT

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their respective duly authorized officers as of the
date first written above.

     

  COMDATA FUNDING CORPORATION, as
Seller
 
   

  By:   /s/ David B. Kuhnau                    

  Name: David B. Kuhnau

  Title: Vice President
 
   

  COMDATA NETWORK, INC., as Servicer
 
   

  By:   /s/ Gary A. Krow                    

  Name: Gary A. Krow

  Title: President
 
   

  JUPITER SECURITIZATION CORPORATION
 
   

  By:   /s/ Ronald J. Atkins                    

           Authorized Signer
 
   

  BANK ONE, NA (MAIN OFFICE CHICAGO),
as a Financial Institution and as Agent
 
   

  By:   /s/ Ronald J. Atkins                    

  Name: Ronald J. Atkins

  Title: Director, Capital Markets

AMENDMENT NO. 1 TO
RECEIVABLES PURCHASE AGREEMENT

 